6

 

Exhibit 10.2. Equity Incentive Plan

Section 2 – Definitions and Rules of Construction of the Equity Incentive Plan
was amended to read as follows:

“Fair Market Value: means, for any given date, the closing market price for a
share of Company Stock as a Nasdaq Stock Market LLC security reported by the
National Association of Securities Dealers, Inc. Automated Quotation System
(“Nasdaq”) for that date (or, if no such prices are so reported for such date,
for the latest preceding date on which such sale prices were so reported). If
the Fair Market Value for a given date cannot be determined by reference to
Nasdaq, it shall be determined in good faith by the Committee.”

Section 14 –Adjustments upon Changes in Capitalization of the Equity Incentive
Plan was amended in its entirety to read as follows:

“In the event of a stock split, stock dividend, reverse stock split, combination
of shares or conversion or exchange of voting shares for non-voting shares, the
Board shall make a proportionate adjustment to the number and kind of shares
available for issuance in the aggregate and to any individual under and pursuant
to the Plan (including the settlement of ISOs), the number and kind of shares
covered by outstanding Options and the per share exercise price of such Options,
the numbers of outstanding SARs and Share Units and the terms of Foreign Awards.
In the event of a reorganization or recapitalization, merger, consolidation or
similar transaction involving the Company, a rights offering or any other change
in the corporate or capital structure of the Company (other than as provided in
the immediately preceding sentence), the Board shall make such adjustments as it
may deem appropriate in the number and kind of shares available for issuance in
the aggregate and to any individual under and pursuant to the Plan (including in
settlement of ISOs), the number and kind of shares covered by outstanding
Options and the per share exercise price of such Options, the numbers of
outstanding SARs and Share Units and the terms of Foreign Awards. Any adjustment
with respect to an ISO in connection with a transaction to which Section 424(a)
of the Code (or its successor) applies shall be made in accordance therewith
unless the Board specifically determines otherwise.”